Citation Nr: 1038220	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served in the United States Marine Corps from 
September 1961 to January 1966, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the RO 
that granted service connection and assigned a 10 percent rating 
for tinnitus and a noncompensable rating for hearing loss, 
effective on January 26, 2004.

The Veteran testified at a hearing held at the RO before a 
decision review officer (DRO) in September 2005.  A transcript of 
that hearing is of record.

The Veteran has also presented statements asserting that he may 
suffer a vestibular dysfunction due to his noise exposure in 
service or related to his service-connected hearing problems.  
This matter has not been developed for appellate review and is 
referred to the RO for appropriate action.  

The issue of an initial compensable rating for the service-
connected bilateral hearing loss is addressed in the REMAND 
portion of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The service-connected tinnitus is shown to be manifested by a 
constant buzzing or "locust sound" that requires the use of a 
masking device to help the Veteran to sleep at night; an unusual 
or exceptional disability picture related to the service-
connected tinnitus is not demonstrated.



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 
10 percent for the service-connected tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.87 including  
Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

The VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence that the 
claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in August 2004 prior to 
the initial adjudication of his tinnitus claim in a September 
2005 rating decision.  The Veteran also received a VCAA letter in 
May 2006.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  

Thereafter, the Veteran received additional notice in March 2006 
pertaining to the downstream disability rating and effective date 
elements of the claim, with subsequent adjudication of his claim 
in an August 2006 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. 
App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Moreover, it is well to observe that service connection for 
tinnitus has been established and an initial rating has been 
assigned.  Thus, the Veteran has been awarded the benefit sought, 
and such claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. at 490-491.  

As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to 
this matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.   It is of controlling 
significance that, after awarding the Veteran service connection 
for tinnitus and assigning an initial disability rating, he filed 
a Notice of Disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a Notice of Disagreement).  

The RO furnished the Veteran a Statement of the Case that 
addressed the initial rating assigned for his tinnitus, included 
notice of the criteria for a higher rating, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).


II.  Tinnitus

The Veteran is seeking a higher initial rating for his service-
connected tinnitus, which is currently rated as 10 percent 
disabling under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 
(DC) 6260, effective in January 2004.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1.  Separate diagnostic codes identify the various 
disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes 
will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
See Fenderson v. West, 12 Vet App 119 (1999).  

When assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. App. 
at 126.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.   

In this case, the currently assigned 10 percent evaluation is the 
maximum available for recurrent tinnitus under the provisions of 
38 C.F.R. § 4.87 including Diagnostic Code 6260.  These 
provisions expressly provide for only one rating, whether the 
tinnitus is perceived in one ear, both ears or the head.  

At the VA examination in August 2004, the Veteran described the 
service-connected tinnitus as being a constant buzzing or a 
"locust sound."  He reported that it had gotten progressively 
worse and required him to use the TV as  masking device to allow 
him to sleep.  

Thus, the only basis for the assignment of a higher rating would 
be extraschedular by applying the provisions of 38 C.F.R. § 
3.321(b)(1).  However, on this record, the service-connected 
tinnitus is not shown to be productive of an unusual or 
exceptional disability picture that would be outside the purview 
of the criteria specifically established for rating this 
disability.  

Moreover, other than disagreeing generally with the assigned 
initial rating of 10 percent, the Veteran has presented no 
specific assertions that would necessitate extraschedular 
consideration.   Moreover, there is no showing that the service-
connected tinnitus had caused marked interference with employment 
or required frequent  hospitalizations.  

To the extent that the Veteran may assert that his service-
connected tinnitus currently presents a greater degree of 
impairment, further examination would not be indicated, given the 
absence of specific statements about additional manifestations.   
(See August 2004 VA examination, September 2005 DRO hearing 
transcript, and August 2010 Informal Hearing Presentation).

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for an initial rating in excess of 10 percent for 
the service-connected tinnitus.   


ORDER

An initial rating in excess of 10 percent for the service-
connected tinnitus is denied.


REMAND

The Veteran's last VA examination was conducted in August 2004.  
It has been asserted that his hearing loss has worsened since 
this VA examination, as indicated in the August 2010 informal 
hearing presentation.

The VA Office of General Counsel has held that, while a lapse of 
time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed in 
instances where the Veteran has reported a worsening in the 
disability since the last examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  Therefore, additional development for a VA 
examination is warranted.

Prior to arranging for the Veteran to undergo a VA examination, 
the RO should obtain and associate with the claims folder all 
outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
to contact the Veteran in order to obtain 
copies of all records referable to medical 
treatment received for his service-
connected hearing loss that are not 
currently associated with the claims file.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.  

2.  The Veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
bilateral hearing loss.  The Veteran's 
claims file should be made available to 
the examiner, and the examiner is 
requested to review the entire claims file 
in conjunction with the examination. 
 
All tests and studies deemed necessary by 
the VA examiner should be performed.  The 
examiner should identify and certify the 
appropriate testing results for rating 
purposes.   
 
A complete rationale should be given for 
any opinions and conclusions expressed in 
a typewritten report.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for increase in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a fully responsive Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  They should be 
afforded an appropriate opportunity for a 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


